Dismissed and Memorandum Opinion filed June 30, 2005








Dismissed and Memorandum Opinion filed June 30, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00075-CV
____________
 
IN THE
INTEREST OF K.A.D.
 

 
On Appeal from the
313th District Court
 Harris County, Texas
Trial Court Cause
No. 03‑61976 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
January 21, 2004.
On June 15, 2005, the parties filed a
motion to dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
The parties have also jointly asked this
court to issue mandate immediately.  This
request is also granted.
Accordingly, the appeal is ordered
dismissed.  We order mandate to issue on
this date.
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed June 30, 2005.
Panel consists
of Justices Edelman, Seymore, and Guzman.